DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-10 and 12-13 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-10 and 12-13 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 04/27/2021 and reviewed by the Examiner.
Claim Objections
Claims 2-3, 7-8, 10, 12 and 13 are objected to because of the following informalities:  
  	The Examiner suggest that the term and/or recited in claims 2, 3, 7, 8 and 10 should be amended to –at least one of–.  
 	Claim 12, lines 16-17 “several pipes” should be amended to –a plurality of pipes–
 	Claim 13, line 6 “seatwater flow” should be amended to –the seawater flow–
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors for the reasons noted below.
The recitation of claim 1 and 12 wherein ‘the bracket” in lines 9 and 11 renders the claim indefinite because the recitations are creating ambiguity as to how many brackets are being claimed. In other words it is unclear whether the recitation “the bracket” is referring to “the first and second brackets” or to some other elements because they are given different designations. Claims 2 and 7 contains similar issue. 
Claim 2 recites the limitation "the surfaces" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the limited longitudinal translation" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 5 and 6 are indefinite because claims 3 and 5 inconsistently recite “the plates and optional bracket support plates” making it unclear how many plates are being 
Claim 9 is indefinite because it is unclear how many “at least one pipe support beam” are being claimed. In other words it is unclear whether the term “at least one pipe support beam” recited in lines 2-3 of claim 9 is referring to the pipe support beam of claim 1 or to some other element because they are given same designation.
Claim 10 recites the limitation "the pipes" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the U-bolts" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the pipe support beams" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is additionally indefinite because it is unclear which surfaces are being recited by the term “or their surface”.
Claim 10 recites the limitation "the components restricting the longitudinal movement" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
 Claim 12 recites the limitation "the cooler piping" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "a cooler piping" in line 16.  The recitation contains antecedent basis type issue making it unclear how many cooler piping are being claimed.

Dependent claims note cited are rejected based on their respective dependencies.
Appropriate correction/explanation is required.

	
	Allowable Subject Matter
Claims 1-10 and 12-13 as best understood would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a pipe support arrangement. However, the prior art of record have failed to teach at least the combination of 	a pipe support arrangement of a structural frame of a submerged cooler, the pipe support arrangement comprising: 	at least one pipe support beam configured for carrying approximately perpendicularly arranged cooler piping for the submerged cooler; and at least one structural beam of the structural frame, wherein each structural beam includes at least one first bracket and at least one second bracket, wherein the first and second brackets are firmly arranged onto the structural beam and are configured for receiving inbetween the pipe support beam, the pipe support beam being supported and held by the brackets, the pipe support beam being approximately perpendicular to the structural beam, the pipe support beam being moveably arranged inbetween the brackets, wherein the pipe support arrangement further includes limitation means for securing a predetermined limited translation of the pipe support beam in a longitudinal direction with respect to the cooler piping as claimed in claims 1 along with the other recitations as claimed in claim 12.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631